                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                                  No. 2:16-CR-20015

WILLIAM JACKSON MOATES, JR.                                                      DEFENDANT

                                           ORDER

       The Court has received reports and recommendations (Docs. 72 and 75) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

has passed. The Magistrate recommends that the Court deny Defendant’s motions for leave to

appeal in forma pauperis. The Court has conducted careful review of this case. The reports and

recommendations are proper, contain no clear error, and are ADOPTED IN THEIR ENTIRETY.

       IT IS THEREFORE ORDERED that Defendant’s motions for leave to appeal in forma

pauperis (Docs. 71 and 74) are DENIED.

       IT IS SO ORDERED this 8th day of July, 2019.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
